Citation Nr: 1131966	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-31 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increased evaluation for the service-connected degenerative arthritis of the right knee, rated as 10 percent disabling prior to November 4, 2010, and as 30 percent disabling from that date.

2.  Entitlement to a rating in excess of 20 percent for the service-connected subluxation of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1998.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the RO that continued current 10 percent rating for the service-connected right knee arthritis.  

The RO issued a rating decision in December 2006 that granted a separate 20 percent rating for right knee subluxation and a rating decision in November 2010 that increased the rating for arthritis of the right knee to 30 percent effective on November 4, 2010.

In his Substantive Appeal, the Veteran requested a hearing before with the Board at the RO.  A hearing was scheduled in October 2007, but the Veteran failed to appear, and he has not requested that his hearing be rescheduled.  His request for hearing is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  Prior to November 4, 2010, the service-connected arthritis of the right knee was manifested by extension better than 10 degrees and flexion better than 45 degrees, with pain on motion.  

2.  Beginning on November 4, 2010, the service-connected arthritis of the right knee has been manifested by extension limited to 20 degrees and flexion better than 45 degrees, without limitation due to pain.

3.  Beginning with the record of treatment in March 2010, the service-connected other impairment of the right knee, including cartilage damage, is shown to be productive of a disability picture that more closely resembles that of "severe" overall disablement.     



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation for the service-connected arthritis of the right knee in excess of 10 percent prior to November 4, 2010, and evaluation in excess of 30 percent beginning on that date, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5260 (2010).

2.  The criteria for the assignment of an increased evaluation of 30 percent for the service-connected other impairment of the right knee, including subluxation and cartilage damage, are met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to increased ratings for his service-connected right knee disability.  The Board will first discuss certain preliminary matters and will then address the legal criteria and the facts of the case at hand. 

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, full VCAA notice was sent to the Veteran prior to the initial adjudication of the claims.

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims herein decided.  In this regard, the Board notes that service treatment records (STR) were obtained as well as VA and private treatment records identified by the Veteran.  

The Veteran was afforded appropriate VA examinations to determine the severity of the disabilities on appeal, the most recent of which was performed in January 2010 in response to the Board's remand of November 2010.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and not prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims on appeal.


Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257.
  
Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  In turn, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, DC 5003.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

The instant claim for increased rating was received in April 2006.

The Veteran presented to the VA outpatient clinic in September 2005 complaining of chronic daily right knee pain, worse in the morning and exacerbated by being in certain positions and by heavy lifting and weightbearing.  Pain was alleviated by gentle flexing, stretching and resting but was not relieved by medication.  The Veteran characterized the pain as 9 on a scale of 0-10.  

On clinical examination the knee was swollen and was warmer than the left.  The knee was tender, but not exquisitely so.  Assisted range of joint motion was limited secondary to pain.  The clinical impression was that of knee pain.  The Veteran declined injection and was provided oral steroid and pain medication.   

The Veteran presented to the VA emergency room in January 2006 with acute exacerbation of chronic knee pain.  He reported pain at level 9/10.  An X-ray study of the right knee showed femoral degenerative changes and suprapatellar joint effusion; the radiologist's impression was that of genu varus.

The Veteran had a VA medical examination in May 2006 in which he reported pain, stiffness and swelling in the right knee.  He denied, heat, redness or instability although he endorsed occasional locking sensations.  He denied history of surgery or injections; he was given a brace but did not use it.  He stated the knee bothered him all the time and was aggravated by prolonged standing and bending.  The knee did not limit his recreational activities or activities of daily living (ADLs) but made such activities more painful.  

On examination, the Veteran's knee had range of motion (ROM) of 0 to 130 degrees with pain beginning at 90 degrees.  Repetitive motion did not result in further loss of motion.  The knee was ligamentously stable but the examiner noted patellofemoral crepitus.  The examiner diagnosed right gonarthrosis.

The Veteran filed a notice of disagreement in June 2006 asserting he had been misquoted by the VA examiner.  The Veteran stated he stopped wearing his knee brace based on medical advice because the brace constricted the knee and actually caused more harm than benefit.  The Veteran emphasized that the knee had worsened so much that it was very painful to stand or walk.

The Veteran presented to the family care clinic of Moncrief Army Community Hospital (MACH) in August 2006 complaining of right knee pain with passive and active movement, worse in the morning and with weightbearing.  Symptoms could appear with prolonged sitting; the knee felt better after normal movement but slowly worsened with prolonged activity.  Walking with the foot rotated outward relieved the symptoms.  

The Veteran endorsed knee joint swelling and stiffness, grating sensation, inability to straighten and feeling of instability.  Bilateral examination showed crepitus, no effusion or generalized swelling, no erythema and no instability.  The right knee had localized swelling and some tenderness; active and passive flexion was not decreased.  The clinical impression was that of localized joint pain.

 An X-ray study of the right knee taken at MACH in September 2006 showed an impression of tricompartmental changes and suprapataller effusion.  The radiologist recommended magnetic resonance imaging (MRI) for suspected internal derangement.        

An MRI of the right knee at Palmetto Imaging in September 2006 showed an impression of joint effusion, tricompartmental osteoarthritic change and severe chondromalacia of the medial compartment with marrow edema of the medial femoral condyle and medial tibial plateau.

The Veteran presented to Northeast Orthopedics in October 2006 complaining of pain and deformity of the right knee.  He reported pain with walking, weightbearing and any type of exercise.  The Veteran reported some swelling and popping of the knee, a lot of crepitus and grinding under the kneecap, and tendency of the knee to give out or go out.  There was pain at rest and at night, with no relief from injection or oral medication.  

Weightbearing X-ray studies showed fairly advanced degenerative joint disease (DJD) of the knee, and MRI also showed fairly severe tricompartmental disease.  

On examination, the Veteran had excellent motion of the knee.  There was tenderness along the joint line, some crepitus on ROM and 1+ effusion.  There was pain with varus/valgus stress test but no significant instability.  McMurray's examination aggravated the pain and made it worse, but Lachman and drawer sign were negative.  The clinical diagnosis was that of right knee pain and advanced DJD.   

The Veteran had a VA examination in December 2006 in which he complained of patellar and medial joint line pain without locking.  He endorsed some swelling, but his main complaint was recent onset of giving way of the knee.  The Veteran stated the knee did not affect his work unless he was required to stand for a protracted period.  In terms of ADLs, the Veteran had significant pain at night and this interfered with his sleep.  He denied flare-ups but endorsed using a knee brace.   

On examination, the knee had ROM of 0 to 115 degrees with pain at end of range.  ROM was not additionally limited following repetitive use.  The knee was stable to varus and valgus stressing and to Lachman's and drawer tests.  The knee had moderate crepitus and also had tenderness to palpation of the medial joint line.  An X-ray study showed loss of medial joint space, patellar spurring and apparent small suprapatellar effusion.  The examiner's diagnosis was that of DJD of the right knee.

The Veteran presented to the VA outpatient clinic in October 2007 requesting a new knee brace.  He reported daily knee pain, controlled by several medications; he also reported intermittent swelling.  Musculoskeletal examination showed strength 5/5 in all muscle groups and full active and passive ROM in all joints.  A hinged knee brace was provided later that month by the prosthetics clinic.  

The VA prosthetics clinic issued the Veteran another flexible knee brace in December 2008. 

The Veteran presented to a VA clinic in March 2010 complaining of chronic bilateral knee pain.  He stated he had been told he needed knee replacement surgery on the right but the left was also bothering him.  He complained of current clicking, popping, swelling, stiffness and giving way.  Clinical examination of the knees showed full range of motion, active and passive, without eliciting pain, although there was tenderness over the joint lines of both knees.  There was no gross distortion of normal anatomy, swelling, effusion, heat, or erythema. There was no collateral laxity, and anterior/posterior drawer signs were negative.  There was no abnormal popliteal mass, pulsatile or otherwise.  The clinical impression was that of bilateral knee pain.
 
A VA X-ray study of the knees in March 2010 showed an impression of loss of medial joint space, worse on the right, and small osteophytes, but no effusion.  A VA MRI of the knee in April 2010 showed a bucket-handle tear in the medial meniscus with displaced fragment just below the anterior cruciate ligament (ACL), degenerative signal changes in the meniscus, and moderate-size joint effusion.  

A VA physical therapy consult in May 2010 showed diagnosis of bilateral medial meniscus tears, right worse than left.  The Veteran described right knee pain of 4-5/10 severity.  ROM was 0 to 90 degrees.  Sensation was intact, but balance was impaired slightly due to buckling of the knees.  Gait was independent, but slightly antalgic.  Varus, valgus, Lachman and drawer tests were negative, although varus and valgus stress produced pain.  The Veteran was noted to be independent in transfers and activities, although with difficulty walking, negotiating stairs and transferring from the car or the bathtub.  

A VA physical therapy follow-up note in July 2010 showed the Veteran reported 4/10 pain in the right knee, representing no change in pain but improved movement.  He was able to perform the prescribed exercises without difficulty.  Current measured ROM was 0 to 120 degrees.  

Balance was slightly decreased secondary to buckling of the knees.  All stability tests were negative, although valgus testing produced pain.  Gait, functional status and transfer ability was as previously reported.   

A VA physical therapy follow-up note in August 2010 showed continued improvement in mobility.  The Veteran was again able to perform the prescribed exercises without difficulty.  Current measured ROM was 0 to 125 degrees.  Balance was slightly decreased secondary to buckling of the bilateral knees.  All other observations were grossly consistent with previous notes.

The Veteran had a VA examination in November 2010 when he complained of right knee pain that was constantly present, but worse with any sort of activity, especially prolonged standing or negotiating stairs; changes in the weather also caused aggravation.  Pain averaged 7/10 in intensity.  

In addition to pain the Veteran described locking, instability and swelling.  Multiple cortisone injections had provided temporary relief, but had worn off; physical therapy provided mild-to-moderate improvement.  Oral medications also provided moderate improvement in pain symptoms.  He endorsed using a knee brace.  He described weekly flare-ups in which pain would be of 10/10 intensity; such flare-ups would resolve after 30 minutes.

In terms of functional impairment, the Veteran stated he was currently employed in quality assurance, and his knee disability caused occupational impairment because he could not stand for prolonged periods.  He denied impairment of ADLs.  

On examination the Veteran's ROM was extension to 20 degrees and flexion to 103 degrees, with pain throughout the entire range.  Repetitive use caused no increased limitation.  There was a large amount of swelling, bony hypertrophy and crepitus in the right knee but no warmth or redness.  The knee was stable to varus and valgus stressing.  Varus, valgus, anterior drawer and posterior drawer tests were normal; McMurry test was positive, indicating medial meniscus tear.  

An MRI revealed severe DJD and medial meniscus tear and moderate-size effusion with several intraarticular loose bodies.  The examiner diagnosed severe DJD of the right knee and right knee medial meniscus tear.  

On review of the evidence, the Board finds that, prior to the VA examination on November 4, 2010, the criteria for higher compensation were not satisfied.  ROM tests consistently showed flexion better than 45 degrees, so a compensation was not warranted under DC 5260, and extension to 0 degrees (normal), so a compensable rating was not warranted under DC 5261.  

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

In this case, the current rating of 10 percent prior to November 2010, assigned for painful motion due to DJD despite noncompensable ROM, satisfies the requirement of Lichtenfels.

In regard to subluxation (DC 5257), the Veteran has been assigned a 20 percent rating for "moderate" other impairment of the knee characterized as subluxation; however, to the extent that there is now additional impairment, including some cartilage damage, the Board finds that the disability picture more nearly approximates that of  "severe" other impairment of the knee so as to warrant a higher, separate rating of 30 percent under Diagnostic Code 5257 since the March 2010 treatment record.  

Stability tests have consistently shown little if any actual instability.  In regard to subluxation, treatment records show mild impairment of balance associated with buckling, but there is no indication of history of falls.  

Significantly, the Veteran denied impairment in ADLs, and he had not required assistive devices such as cane, crutches or walker due to subluxation or instability.  The Board, accordingly, cannot conclude that he is experiencing greater than mild instability or subluxation 

Turning to ROM after November 4, 2010, the Veteran's extension was only to 20 degrees, which is squarely with the schedular criteria for the currently-assigned rating of 30 percent under DC 5261.  His flexion continued to be greater than 45 degrees, so the schedular criteria for compensation under DC 5260 continued to not be met.  

VA must consider the applicability of regulations relating to pain.   Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  Per 38 C.F.R. § 4.40, VA must consider "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  

However, before and after November 4, 2010, the Veteran was able to achieve the ROM on which the ratings are based despite the presence of pain, and there was no additional limitation of function due to the DeLuca factors on repetitive motion.   

Specifically in regard to DC 5257, this diagnostic code, in and of itself, is not predicated on functional loss, so the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to subluxation or instability of the knee; see Johnson v. Brown, 9 Vet. App. 7 (1996).

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical examiners and providers in regard to his symptoms associated with the disabilities on appeal.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Veteran in this case has competently and credibly described his symptoms, primarily manifested by pain, and including his reports of flare-ups.  .

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.  Thun, id.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

The file shows the Veteran to currently be employed, so a claim for a TDIU rating is not raised in conjunction with the issue before the Board.



ORDER

An increased evaluation for the service-connected right knee disability on the basis of degenerative arthritis with limitation of motion in excess of 10 percent prior to November 4, 2010, and in excess of 30 percent from that date is denied.

An increased evaluation of 30 percent for the service-connected right knee disability based on subluxation and cartilage damage is granted, subject to the regulation controlling disbursement of VA monetary benefits.  .  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


